Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1 and 29 recites the limitations “…….to cause the apparatus at least to : assign, by a router……..; …….support by the router…….” 
 	From the claim language, it is not clear if the apparatus is performing the function or router is performing the function. Applicant’s own specification at Fig.21 shows router includes a processor and a memory. From this Fig.21 it is not clear which is an apparatus here.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claims 1-22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Patent No US 9,686,381 to Singh et al. (hereinafter Singh) in view of U.S. Pre-Grant Publication US 2012/0113803 to Kothari et al. (hereinafter Kothari)


 	As to claims 12, 1 and 29, Singh discloses a method comprising:
 	assigning, by a router of a network from a local label space of the router, a  label block identifier (LBI) to a local block of labels assigned by the router for identification of virtual private networks (VPNs) in the network (Singh; Fig.1: 2 corresponds to a local label space of the router that includes provide edge routers 16 (See Col.5, lines 25-35). Col.5, lines 25-35 also discloses each PE router coupled to one or more VPLS (=VPN). Col.8, lines 40-62 discloses a PE router sends a message to the other router that includes label block defined by a label base (=LBI) means label block defined by a label base is assigned by the router (i.e PE router 16A)) ;
 	assigning, by the router to a VPN, a tuple including the LBI and a label index (LI) that indicates a location of a label of the VPN within the local block of labels (Singh; Col.8, lines 40-62 discloses a PE router sends a message to the other router that includes label block defined by a label base (=LBI) and 
 	Singh discloses LB and block size, but fails to discloses of sending information that indicates supporting, by the router, association of the tuple with a packet of the VPN. However, Kothari discloses  
 	supporting, by the router, association of the tuple with a packet of the VPN  (Kothari; Fig.1B; [0023]-[0024]  shows and discloses a LB 11 (= LBI) and block size (=label index) in VPLS (=VPN) and also discloses this information is used to indicate a particular location. [0023]-[0024] also discloses a router sending an advertisements to the other router means supporting, by the router, association of the tuple with a packet of the VPN ); and
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to provide service to a customer site (Kothari; [0022])

	As to claims 2 and 13, the rejection of claim 12 as listed above is incorporated herein. In addition Singh-Kothari discloses wherein the LBI and the LI uniquely identify the VPN within the network (Singh; Col. 8, lines 40-62). 

	As to claims 3 and 14, the rejection of claim 12 as listed above is incorporated herein. In addition Singh-Kothari discloses wherein the LBI indicates at least one base address, and the LI indicates the location of the label of the VPN relative to the at least one base address (Kothari; [0023] Label base (LB) may correspond to a starting value of a label in an advertised label block.  In this example, the starting value is equal to 11.  Block offset (OFF) (also referred to as VE block offset) may correspond to a starting customer site ID value that may map to the LB contained in advertisement) 

	As to claims 4 and 15, the rejection of claim 12 as listed above is incorporated herein. In addition Singh-Kothari discloses wherein the local label space comprises a contiguous block of labels (Singh; Col. 8, lines 40-62).

	As to claims 5 and 16, the rejection of claim 15 as listed above is incorporated herein. In addition Singh-Kothari discloses wherein a number of contiguous labels in the local label space is determined statically based on a maximum number of VPNs (Kothari; Fig.1B: pw Table 125-1 shows max labels are 2 and Fig.1B: PW Table 125-3 max label  are 3).

	As to claims 6 and 17, the rejection of claim 15 as listed above is incorporated herein. In addition Singh-Kothari discloses  further comprising 
 	allocate a second block of labels in the local label space in response to the first block of labels being consumed by provisioned VPNs (Singh; Col. 8, lines 40-62). 

	As to claims 7 and 18, the rejection of claim 12 as listed above is incorporated herein. In addition Singh-Kothari discloses programming a forwarding table to map the label of the VPN to at least one first forwarding rule for packets received via the first VPN (Kothari; Fig 1B; [0023]-[0025]  

	As to claims 8 and 19, the rejection of claim 18 as listed above is incorporated herein. In addition Singh-Kothari discloses further comprising: 
 	receive a second tuple including the LBI and a second LI associated with a second VPN (Kothari; [0022]-[0030])., and 
 	storing  a second label of the second VPN (Kothari; [0022]-[0030]).

	As to claims 9 and 20, the rejection of claim 19 as listed above is incorporated herein. In addition Singh-Kothari discloses further comprising: 
	programming the forwarding table to map the second label of the second VPN to at least one second forwarding rule for packets received via the second VPN (Kothari; [0022]-[0030]).

	As to claims 10 and 21, the rejection of claim 20 as listed above is incorporated herein. In addition Singh-Kothari discloses further comprising: 
 	receive a packet encoded with the second tuple (Kothari; [0022]-[0030]).
 	identifies the second label of the second VPN based on the second tuple (Kothari; [0022]-[0030]),  and 
 	determines the at least one second forwarding rule for the packet based on the forwarding table and the second label (Kothari; [0022]-[0030]).

	As to claims 11 and 22, the rejection of claim 20 as listed above is incorporated herein. In addition Singh-Kothari discloses wherein receiving the packet encoded with the second tuple via a multicast distribution tree (MDT) that is shared by the VPN and the second VPN (Kothari; [0022]-[0030]).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478